48 Mich. App. 634 (1973)
211 N.W.2d 59
PEOPLE
v.
PASSALACQUA
Docket No. 16063.
Michigan Court of Appeals.
Decided July 26, 1973.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Walter M. Marks, Prosecuting Attorney, for the people.
Joseph B. Szeremet, Assistant State Appellate Defender, for defendant.
Before: R.B. BURNS, P.J., and FITZGERALD and O'HARA,[*] JJ.
Leave to appeal applied for.
R.B. BURNS, P.J.
The defendant pled guilty to the offense of escape from the Michigan Reformatory in Ionia. MCLA 750.193; MSA 28.390. He was sentenced to a term of 17 months to 15 years, which was to commence at the end of the sentence *635 he was serving at the time of his escape. The trial court did not give the defendant credit for the time he spent in prison awaiting trial on the escape charge.
Defendant claims the trial court erred by not allowing him credit for the time he spent in prison awaiting trial.
MCLA 769.11b; MSA 28.1083(2) states:
"Whenever any person is hereafter convicted of any crime within this state and has served any time in jail prior to sentencing because of being denied or unable to furnish bond for the offense of which he is convicted, the trial court in imposing sentence shall specifically grant credit against the sentence for such time served in jail prior to sentencing."
It has been held that the foregoing statute should be liberally construed. People v Chattaway, 18 Mich. App. 538; 171 NW2d 801 (1969); People v Hall, 19 Mich. App. 95; 172 NW2d 473 (1969).
However, an exception has been created in cases involving the offense of "prison escape". People v Pruitt, 23 Mich. App. 510; 179 NW2d 22 (1970).
The punishment for the offense of prison escape is an exception to the concurrent sentence requirement. MCLA 750.193; MSA 28.390 provides in part that prison escape "shall be * * * punishable by further imprisonment * * * to be served after the termination, pursuant to law, of any sentence or sentences then being served". (Emphasis supplied.)
In our opinion this statute means exactly what it says. The defendant's sentence for prison escape is to start at the completion of the sentence he was serving at the time of his prison escape.
Defendant is not entitled to credit for the time spent in prison awaiting trial.
Affirmed.
All concurred.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.